

 
Exhibit 10.1
 
THIRD AMENDMENT
 
TO
 
TERM LOAN AGREEMENT
 
THIRD AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”), dated as of February
13, 2014, by and between VIGGLE INC., a Delaware corporation (“Borrower”), and
DEUTSCHE BANK TRUST COMPANY AMERICAS, and its successors and assigns (“Lender”).
 
RECITALS:
 
WHEREAS, Borrower and Lender have entered into that certain Term Loan Agreement,
dated as of March 11, 2013 (as amended by that certain First Amendment to Term
Loan Agreement dated as of September 10, 2013 and that certain Second Amendment
to Term Loan Agreement dated as of December 13, 2013 and as otherwise amended,
restated, modified and/or supplemented from time to time prior to the date
hereof, the “Loan Agreement”; except as otherwise herein expressly provided, all
capitalized terms used herein shall have the meanings assigned to such terms in
the Loan Agreement), pursuant to which Lender provides Borrower with certain
financial accommodations;
 
WHEREAS, Borrower has requested that Lender make certain amendments to the Loan
Agreement including (a) extending the Maturity Date from April 30, 2014 to
December 31, 2014 and (b) modifying the mandatory prepayment section with
respect to net proceeds of the incurrence of debt or the issuance of equity; and
 
WHEREAS, Lender has agreed to such amendments on the terms and conditions
hereinafter set forth.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
Section 1. Amendment to Loan Agreement.  Subject to satisfaction of the
conditions precedent set forth in Section 2 below, Borrower and Lender hereby
agree to amend the Loan Agreement as follows:
 
(a) The following definition is hereby inserted in Section 1.1 of the Loan
Agreement in its appropriate alphabetical order:
 
 “Third Amendment Date” means February 13, 2014.
 
(b) The following definitions set forth in Section 1.1 of the Loan Agreement are
hereby amended and restated in their entirety to provide as follows:
 
“Maturity Date” means the earlier to occur of (i) December 31, 2014 or (ii) the
date upon which .Lender declares the Obligations due and payable after the
occurrence and during the continuance of an Event of Default.
 
“Permitted Indebtedness” means (a) Borrower’s Obligations hereunder and
Borrower’s Indebtedness to Lender under any other credit facilities and (b) any
other Indebtedness of Borrower to any Subordinated Creditor so long as (i) at
least five (5) Business Days prior to the incurrence of such Indebtedness,
Borrower delivers to Lender a copy of the Subordinated Note that will evidence
such Indebtedness which Subordinated Note shall be in form and substance
satisfactory to Lender, (ii) simultaneously with the incurrence of such
Indebtedness, such Subordinated Creditor and Borrower execute a Subordination
Agreement in favor of Lender substantially in the form of Exhibit 1.1(b)
attached hereto and (iii) the outstanding principal amount of such Indebtedness,
when added together with the outstanding principal amount of all other
Subordinated Notes issued by Borrower to a Subordinated Creditor under this
subsection (b), does not exceed $10,000,000.
 
 
 

--------------------------------------------------------------------------------

 
 
“Permitted Liens” means (i) Liens in favor of the Lender (a) under the Security
Documents or (b) in connection with any other Permitted Indebtedness, (ii) Liens
for taxes, assessments, levies, fees or other governmental charges either not
yet due or being contested in good faith and by appropriate proceedings, so long
as such proceedings do not involve any material likelihood of the sale,
forfeiture or loss of any assets or interference with the payment by Borrower
and receipt and retention by Lender of amounts payable by Borrower to Lender;
(iii) inchoate materialmen’s, mechanic’s, workmen’s, and repairmen’s Liens
arising in the ordinary course of business; and (iv) such other Liens that are
designated by Lender to Borrower in writing from time to time and acceptable to
Lender in its sole discretion.
 
“Subordinated Creditors” means, collectively, any and all Persons that execute a
Subordination Agreement.
 
“Subordinated Notes” means, collectively, all promissory notes issued by
Borrower to any Subordinated Creditor, as each of the foregoing may be amended,
supplemented, renewed, extended, replaced, or restated from time to time.
 
“Subordination Agreements” means, collectively, any other subordination
agreement delivered and executed by any other Person in favor of Lender, as each
may be amended, supplemented, renewed, extended, replaced, or restated from time
to time.
 
(c) Section 2.8(c)(i) of the Loan Agreement is hereby amended and restated in
its entirety to provide as follows:
 
“(i)           Borrower shall immediately prepay the Loans upon the receipt by
Borrower or any of its Subsidiaries of Net Cash Proceeds from (i) the incurrence
of any Indebtedness by Borrower or any of its Subsidiaries (other than
Indebtedness incurred under the Subordinated Notes) in an amount equal to such
Net Cash Proceeds and (ii) an IPO or the issuance of Equity Interests by
Borrower or any of its Subsidiaries after the Closing Date (other than Net Cash
Proceeds received from the issuance or sale of any Equity Interests under any
stock option or employee incentive plans) in an amount equal to such Net Cash
Proceeds; provided, however, that the aggregate prepayment by Borrower under
this clause (i) shall not be required to exceed $10,000,000.”
 
(d) Section 7.1(b) of the Loan Agreement is hereby amended and restated in its
entirety to provide as follows:
 
“(b)           Failure to Perform Certain Acts.  The failure to perform or
observe any of the terms, covenants, conditions or provisions of (i) Sections
4.2, 4.3 4.4 and 4.6 and Article V hereof or (ii) Sections 10, 12(h), 12(i) or
12(j) of the Guaranty; or”
 
Section 2. Conditions Precedent.  This effectiveness of this Amendment shall be
subject to the satisfaction of the following conditions:
 
(a) the parties hereto have executed counterparts of this Amendment;
 
(b) Lender shall have received a legal opinion from the general counsel of
Borrower, in form and substance satisfactory to Lender, covering such matters
incident to the transactions contemplated by this Amendment;
 
 
2

--------------------------------------------------------------------------------

 
 
(c) Lender shall have received a certificate of a Responsible Officer of
Borrower satisfactory to it, evidencing (i) that this Amendment and the
transactions contemplated herein, have been duly authorized and executed by all
appropriate actions on the part of Borrower and (ii) the incumbency and
signatures of the officers of Borrower and the organizational documents of
Borrower, which may include confirmation that the organizational documents and
other information certified in the Responsible Officer’s certificate of Borrower
delivered to Lender on the Closing Date remains unchanged and in full force and
effect, except with respect to any changes as described therein;
 
(d) Lender shall have received a fully executed Second Amendment to Guaranty,
dated as of the date hereof, by and between Guarantor and Lender and
 
(e) Borrower shall have paid all fees and expenses, as such are due and payable
under Section 6 hereof.
 
Section 3. References.  At all times following the effectiveness of this
Amendment, each reference (a) to “this Agreement” throughout the Loan Agreement,
and (b) to “the Loan Agreement” throughout the other Loan Documents, shall be
deemed amended to refer to the Loan Agreement as amended hereby, and as the same
may be further modified, amended, consolidated, increased, renewed, supplemented
and/or extended from time to time.
 
Section 4. Representations and Warranties.  Borrower hereby represents and
warrants to Lender as follows:
 
(a) Representations.  Each of the representations and warranties of Borrower
contained or incorporated in the Loan Agreement, as amended by this Amendment,
or any other Loan Document to which Borrower is a party, is true and correct in
all material respects on and as of the date hereof (except if any such
representation or warranty is expressly stated to have been made as of a
specific date, then as of such specific date).
 
(b) No Default.  No Potential Default or Event of Default has occurred and is
continuing.
 
(c) Power and Authority; Enforceability.  Borrower has all necessary corporate
power and authority to execute, deliver and perform its obligations under this
Amendment; this Amendment has been duly authorized by all necessary corporate
action on the part of Borrower; and this Amendment has been duly and validly
executed and delivered by Borrower, and constitutes Borrower’s legal, valid and
binding obligations, enforceable against Borrower in accordance with its terms,
subject only to Debtor Relief Laws and general principles of equity.
 
(d) No Counterclaims, etc.  Borrower has no counterclaims, offsets, defenses or
rights of recoupment of any kind against Lender, or any of its Affiliates, under
the Loan Agreement or any other Loan Document to which Borrower is a party, or
any other related instrument or evidence of indebtedness.
 
Section 5. Ratification.  Except as modified herein, the provisions of the Loan
Agreement and each of the other Loan Documents are reaffirmed, ratified and
confirmed in their entirety by Borrower and shall remain unchanged and in full
force and effect, and this Amendment shall not constitute a novation,
extinguishment or substitution of the Obligations.
 
Section 6. Fees and Expenses.  On the date hereof, Borrower shall pay to Lender,
in consideration of the extension of the Maturity Date herein, an extension fee
in the amount of   $75,000, which fee shall be deemed fully earned on the Third
Amendment Date and non-refundable. Additionally, in accordance with Section 8.4
of the Loan Agreement, Borrower agrees to pay Lender all Attorney Costs incurred
by Lender in connection with preparing, executing, delivering and administering
this Amendment.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 7. Miscellaneous.
 
(a) Governing Law; Submission to Jurisdiction.  This Amendment is governed by
and shall be construed in accordance with the laws of the State of New York
without giving effect to the conflicts of law principles thereof (other than
Section 5-1401 of the New York General Obligations Law); Borrower further agrees
to submit to the jurisdiction of New York State or federal courts as provided in
the Loan Agreement.
 
(b) Agreements, Etc.  The terms of this Amendment may be waived, modified and
amended only by an instrument in writing duly executed by Borrower and
Lender.  Any such waiver, modification or amendment shall be binding upon
Borrower and Lender and each of their respective successors and permitted
assigns.
 
(c) Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the respective successors and permitted assigns of Borrower and
Lender.
 
(d) Captions.  The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Amendment.
 
(e) Counterparts.  This Amendment may be executed in any number of counterparts,
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart to
this Amendment by facsimile or electronic PDF copy shall be as effective as
delivery of a manually executed counterpart of this Amendment.
 
(f) Invalid Provisions.  If any provision of this Amendment is held to be
illegal, invalid or unenforceable under present or future laws, the remaining
provisions of this Amendment shall remain in full force and effect and shall not
be affected thereby, unless such continued effectiveness of this Amendment, as
modified, would be contrary to the basic understandings and intentions of the
parties as expressed herein.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK.
SIGNATURE PAGES FOLLOW.]


 
4

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
 

 
BORROWER:
          VIGGLE INC.          
 
By:
/s/ Mitchell J. Nelson       Name: Mitchell J. Nelson       Title:  Executive
Vice President          

 

 
LENDER:
         
DEUTSCHE BANK TRUST COMPANY AMERICAS
         
 
By:
/s/ Corey Kozak       Name: Corey Kozak       Title: Vice President  

       
 
By:
/s/ Kirk Stafford       Name: Kirk Stafford       Title: Vice President        
 

 
 
NY1236403
 
SIGNATURE PAGE TO
ACKNOWLEDGMENT AND AGREEMENT
OF GUARANTOR TO CONSENT AND SECOND AMENDMENT TO TERM LOAN AGREEMENT

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 